Case 4:2G-eV-O7IS4-LAK Decument3é Filed 12/12/20 Page 1 of 3
GreenbergTraurig

oe MEMO ENDORSED

Fax 212.224.6104
didomenicot@gtlaw.com

December 11, 2020

VIA ECF Frovendug deed ees

B/\>] Zorls
eo rnd Fre

The Honorable Lewis A. Kaplan
United States District Judge lag pinenee mS
Southern District of New York we.
SO mp
Lrr

 
 
  

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: = McCarthy v. C.R. Bard, et al., Case No. :20-ev-JHRMIB 4 KAPLAN, |v / >: ZP2D

Joint Letter Request for Temporary Stay and Adjournment of
Initial Pretrial Conference Pending Settlement

Dear Judge Kaplan:

We are counsel to defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
(collectively, “Bard”) and we write jointly with counsel for plaintiff Maureen McCarthy to request
a 90-day stay of discovery and adjournment of the initial pretrial conference scheduled for
December 16, 2020. The parties are currently engaged in advanced negotiations for a global
settlement of this and all similar inferior vena cava filter (“TVC Filter”) actions filed by Plaintiff's
counsel in courts across the country. Plaintiff's counsel and Bard have already settled in principle
approximately 300 similar cases and believe that this case too will soon be resolved. A stay of all
proceedings now will conserve the resources of the Court, third-party health providers and the
parties while allowing counsel to reach a global resolution.

The National Bard IVC Filter Litigation and Settlement Proceedings

A. MDL Cases

This is a complex product liability action involving a Bard IVC Filter, a prescription
implantable medical device. Because similar cases were filed in courts across the country a
multidistrict litigation proceeding was created before the Honorable David G. Campbell in the
United States District Court for the District of Arizona known as the In Re Bard IVC Filters
Products Liability Litigation, MDL 2641 (D. Ariz.) (“MDL”).

Greenberg Traurig, LLP | Attorneys at Law

445 Hamilton Avenue | 9th Floor | White Plains, NY_10601 | T +1 914.286.2900 | F +1 914.286.2990
www.gtlaw.com

 
